Citation Nr: 0516857	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  91-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death on a basis other than due to exposure to 
ionizing radiation.  

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or for being housebound, 
for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The appellant is the widow of a deceased veteran who service 
on active duty in the Armed Forces from September 1940 to 
December 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  This case has a long history and was last remanded 
by the Board in November 2001.  While the case was in remand 
status, the appellant's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities, for accrued benefits 
purposes, was granted, and that issue is no longer before the 
Board.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate her claims; she has been 
told what evidence VA would obtain and what she should 
submit, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died in September 1990 from metatstatic 
stomach or primary bile duct-liver cancer.  

3.  Neither metatstatic stomach cancer nor primary bile duct-
liver cancer was present in service or until many years 
thereafter, and neither disease was etiologically related to 
service.

4.  At the time of the veteran's death, service connection 
was in effect for chronic lumbar strain with arthritis and 
secondary bilateral sciatica rated as 60 percent disabling 
since September 1987 and seborrheic dermatitis of the face, 
scalp and chest rated as 30 percent disabling since June 
1986; he did not have a single service-connected disability 
rated as totally disabling.  

5.  The veteran's service-connected back disability and skin 
disability did not cause or combine in any way to accelerate 
his death, nor did they render him materially less able of 
resisting the disease process causing death.  

6.  The evidence does not show that the veteran was totally 
blind or near totally blind, a patient in a nursing home, 
bedridden, or substantially confined to his dwelling or 
immediate premises as a result of his service-connected 
disabilities.  

7.  Because of his service-connected back disability, the 
veteran was unable to bathe or dress himself without the 
assistance of another person.  


CONCLUSIONS OF LAW

1.  Neither metatstatic stomach cancer nor primary bile duct-
liver cancer was incurred in or aggravated by service, nor 
may either be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2004).  

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.312 (2004).  

3.  Resolving reasonable doubt in the appellant's favor, the 
criteria for special monthly compensation for the veteran 
based on the need for regular aid and attendance of another 
person are met for accrued benefits purposes.  38 U.S.C.A. 
§§ 1114, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.350, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The VCAA, as amended, is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and applies 
to all pending claims for VA benefits.  It provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has held that the 
VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004)

In this case, in a letter dated in April 2001, the RO 
discussed the provisions of the VCAA and explained that to 
establish entitlement for service connection for the cause of 
the veteran's death, the evidence must show the cause of 
death, an injury, disease or other event in service, and a 
relationship between the cause of death and the injury, 
disease, or event in service.  The RO notified the appellant 
that the cause of death was usually shown by the veteran's 
death certificate or other evidence showing cause of death 
and told her that she should give VA this evidence.  The RO 
told the appellant that VA would get the veteran's service 
medical records and would review them to see if they show the 
veteran had an injury or disease in service, or suffered an 
event in service causing injury or disease.  The RO explained 
that a relationship between the cause of death and injury, 
disease, or event in service was usually shown by the death 
certificate, in other medical records, or in medical 
opinions.  The RO stated that VA would obtain medical 
evidence if the appellant told VA about it.  The RO also 
stated that if appropriate, it would request an opinion from 
a VA doctor.  The RO told the appellant that she could 
provide a medical opinion from her own doctor.  The RO stated 
that the appellant could inform the RO of any additional 
evidence she wanted VA to consider.  

In a letter dated in January 2004, a VA Special Processing 
Unit again explained that to establish service connection for 
cause of death the evidence must show that the veteran died 
from a service-related injury or disease.  In addition, the 
VA Special Processing Unit notified the appellant that to 
establish entitlement to accrued benefits, the evidence must 
show that monetary benefits to which the veteran was entitled 
at his death under existing ratings or decisions, or those 
based on evidence in the file at date of death, were due and 
unpaid for a period not to exceed two years.  The Special 
Processing Unit further outlined the criteria for the 
establishment of housebound benefits and the criteria for the 
establishment of entitlement to aid and attendance benefits.  

In its January 2004 letter, the VA Special Processing Unit 
notified the appellant that she should submit, or provide 
release authorizations for, evidence pertaining to her 
claims.  The Special Processing Unit notified the appellant 
that she should identify and provide release authorizations 
for private evidence supporting her claims or should obtain 
and submit the evidence himself and that VA would obtain 
relevant records from Federal agencies.  The Special 
Processing Unit told the appellant that she must provide 
enough information about the veteran's records so that VA 
could request them from the appropriate person or agency but 
that it was her responsibility to support her claims with 
appropriate evidence.  In bold type, the Special Processing 
Unit notified the appellant to please let the Special 
Processing Unit know if there was any other evidence or 
information that she thought would support her claims.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the appellant with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that in neither of its letters did VA 
explicitly request that the appellant submit any evidence in 
her possession that pertains to her claims.  The Board finds, 
however, that the VA letters were in substantial compliance 
with the fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b), because when read as a whole each notified the 
appellant that she should submit or identify any additional 
evidence supporting her claims and fulfilled the essential 
purposes of the regulation, that is, giving notice of VA's 
desire to obtain additional information and evidence 
supporting the claims and possibly leading to such 
information and evidence.  Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).  

Also, VA did not fulfill all notice requirements of the VCAA 
until after the initial unfavorable RO determination in the 
claims.  Upon review of the record in its entirety, it is the 
judgment of that Board that during the course of the appeal 
VA has made reasonable efforts to develop the claims and has 
provided the appellant with notice that complies with the 
requirements of the VCAA.  The appellant has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claims by VA.  The Board finds that 
the failure to provide the appellant with all of the kinds of 
notice outlined in the VCAA prior to the initial unfavorable 
RO determination has not harmed the appellant and that no 
useful purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  All 
the VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1003); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records, obtained VA medical records, and 
obtained a VA medical opinion.  In addition, VA has attempted 
to obtain private hospital records identified by the 
appellant, but that hospital did not respond to requests for 
the records.  The VA Special Processing Unit made two 
requests to the hospital for the records and then notified 
the appellant that it had not received the requested records.  
At that time, the Special Processing Unit again notified the 
appellant that it was her responsibility to make sure VA 
received all requested records that were not in the 
possession of a Federal department or agency.  The Special 
Processing Unit also notified the appellant that if she 
needed more time, she should advise that office of the reason 
and that additional time would be granted.  The appellant did 
not respond.  

Based on the foregoing, the Board concludes that the 
appellant has received adequate notice and that relevant data 
has been obtained for determining the merits her claims.  The 
Board finds that no further assistance to the appellant is 
required.  

Service connection for the cause of the veteran's death on a 
basis other than due to exposure to ionizing radiation

In its November 2001 decision, the Board denied entitlement 
to service connection for the cause of the veteran's death 
due to exposure to ionizing radiation.  The issue of 
entitlement to service connection for the cause of the 
veteran's death on a basis other than exposure to ionizing 
radiation remains.  

Under the provisions of 38 C.F.R. § 3.312, the death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  A service-connected disability is disability 
resulting from disease or injury incurred in or aggravated 
during active military service in wartime or peacetime.  
38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a chronic 
disease, including a malignant tumor or cardiovascular 
disease, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran died in September 1990 at a VA hospital.  
According to the death certificate and the terminal hospital 
records, the immediate cause of death was metastatic 
adenocarcinoma due to unknown primary.  Records from a 
previous VA hospitalization in August 1990 show that liver 
biopsy at that time had identified metastatic liver cancer.  
In an October 1995 letter, Jeff W. Byrd, M.D., Laboratory 
Director at Pathology Associates, P.C., stated that he had 
reviewed the pathology report and slides from the VA medical 
facility.  He stated that the histological findings were 
consistent with either carcinoma of the stomach or primary 
bile duct-liver carcinoma.  

In addition, the certificate of death lists degenerative 
joint disease and coronary artery disease as other 
significant conditions contributing to death but not 
resulting in the underlying cause  

Review of the record shows no medical evidence of stomach 
cancer, bile duct cancer or liver cancer during service or 
within one year after separation from service.  None of these 
potential primary cancers was identified during the veteran's 
life.  According to the available medical records and the 
death certificate, the metastatic disease was not identified 
until August 1990, in the month prior to the veteran's death.  
As there is no competent evidence of any of the potential 
primary cancers until nearly 45 years after service, it 
cannot be found that any of the possible primary cancers was 
present in service or was manifest within one year of the 
veteran's discharge from service.  Further, there is no 
medical evidence relating any of the veteran's possible 
primary cancers to service.  In the absence of such evidence, 
there is no basis for a determination of service connection 
for the veteran's fatal metastatic adenocarcinoma.  

Although the physician who prepared the death certificate 
indicated that coronary artery disease was a significant 
condition contributing to the veteran's death, it is not a 
service-connected disability.  In this regard, there is no 
medical evidence of coronary artery disease in service or 
within one year after separation from service.  There is of 
record no medical evidence of coronary artery disease until 
the veteran suffered a myocardial infarction in May 1976.  
Subsequent records show repeated hospitalizations for chest 
pain, and the veteran underwent coronary artery bypass 
grafting in October 1984.  There is, however, no medical 
evidence relating the veteran's coronary artery disease to 
service.  The appellant has made no contention in this 
regard, and the preponderance of the evidence is against a 
determination that the veteran's coronary artery disease was 
connected to service.  

At the time of the veteran's death, service connection was in 
effect for chronic lumbar strain with arthritis and secondary 
bilateral sciatica, rated as 60 percent disabling.  VA 
hospital summaries and progress notes concerning the 
veteran's terminal hospitalization in September 1990, 
summaries of his VA hospitalizations in August 1990 and 
earlier, along with VA outpatient records, consistently show 
treatment for the veteran's low back disability, including 
arthritis, but they do not indicate any relationship between 
the service-connected disability and the veteran's death.  

The certificate of death does, however, list degenerative 
joint disease as a significant condition contributing to the 
veteran's death.  As noted earlier, under the provisions of 
38 C.F.R. § 3.312, the death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The Board must, 
therefore, consider whether the veteran's service-connected 
back disability, which includes arthritis or degenerative 
joint disease, meets the criteria for a contributory case of 
death under 38 C.F.R. § 3.312.  The regulation states that a 
contributory cause of death is inherently one not related to 
the principal cause.  It must be shown that the service-
connected disability contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

In addition, the regulation indicates that it should be 
determined whether the service-connected disability involved 
active processes affecting vital organs and whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death or whether the service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c )(2)-(4).  

While the death certificate indicates that degenerative joint 
disease was a significant condition contributing to the 
veteran's death, it includes no elaboration or explanation of 
that statement, and for that reason the Board remanded the 
claim for a medical opinion.  In an opinion dated in October 
2004, a VA physician noted that on review of the veteran's 
medical records, it was well documented that he had multiple 
medical conditions in addition to his back disability, and 
she noted that the veteran had a documented history of 
significant tobacco and alcohol use.  She pointed to medical 
records indicating that the veteran seemed to engage in 
physical activity and was able to walk and stated that on her 
review of the record, there was no direct evidence relating 
degenerative joint disease/osteoarthritis of the spine to the 
veteran's cause of death.  The physician said that in her 
opinion, the veteran's progressive decline in his physical 
condition and clinical condition over the last month of his 
life was most consistent with the natural course and 
progression of adenocarcinoma metastatic disease.  

The physician stated there was no medical evidence that the 
veteran's service-connected chronic lumbar strain with 
arthritis and secondary bilateral sciatica contributed 
substantially or materially to the veteran's death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  The physician further stated 
there was no data to support a finding that the veteran's 
service-connected chronic lumbar strain was causally 
connected to his death.  The physician also said it was her 
opinion that there was no evidence that it is at least as 
likely as not that the veteran's service-connected back 
disability resulted in debilitating effects and general 
impairment in his health to an extent that it rendered the 
veteran materially less capable of resisting the effects of 
the cancer that was the primary cause of his death.  

The physician said there is no medical literature that 
supports a causal relationship between chronic lumbar strain 
with arthritis and secondary sciatica to metastatic 
adenocarcinoma.  She also said there was no evidence in the 
veteran's claims file to suggest that it is at least as 
likely as not that the veteran's service-connected chronic 
lumbar strain with arthritis and secondary bilateral sciatica 
was of such severity that it had a material influence in 
accelerating his death.  In support of her opinions, the 
physician referred to hospital and outpatient records showing 
that the veteran was able to walk and as late as his 
hospitalization in early 1990 was seen by a physical 
therapist and was released to resume prehospital activities.  

As the physician who prepared the October 2004 medical 
opinion considered the veteran's complete claims file, which 
includes extensive VA outpatient records and multiple VA and 
private hospital summaries relating to the veteran's 
treatment, including that for his service-connected chronic 
lumbar strain with arthritis and secondary sciatica as well 
as the fatal metastatic adenocarcinoma, the Board gives that 
opinion greater weight than the certificate of death, which 
provides no explanation or rationale supporting the statement 
that degenerative joint disease contributed to the veteran's 
death.  Although aware of the contents of this medical 
opinion, neither the appellant nor her representative has 
presented any competent medical evidence to challenge or 
rebut the reasoning or the conclusions of the VA physician.  
The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim; however, unsupported by 
medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  See Espiritu v. Derwinski, 
2 Vet. App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  

In summary, the evidence shows that the cause of the 
veteran's death was metastatic stomach or primary bile duct-
liver cancer, which was not etiologically related to service, 
and the preponderance of the evidence is against finding that 
the veteran's service-connected chronic lumbar strain with 
arthritis and secondary sciatica or his service-connected 
skin disability contributed to his death.  Accordingly, the 
Board concludes a service-connected disability neither caused 
nor contributed to the veteran's death in September 1990, and 
the appeal must be denied.  

Special monthly compensation for accrued benefits purposes

Under the provisions of 38 U.S.C.A. § 5121 (West 2002), as 
relevant here, a veteran's surviving spouse may receive 
accrued benefits consisting of up to two years of due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death. 38 U.S.C.A. 5121; 38 
C.F.R. § 3.1000.  Applications for accrued benefits must be 
received within one year after the date of the veteran's 
death.  38 U.S.C.A. § 5121(c).

Special monthly compensation is payable at a specific rate if 
the veteran is permanently bedridden or so helpless as to be 
in need of the regular aid and attendance of another person 
as a result of his service-connected disabilities.  
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b).  Determination 
as to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a); see Turco v. Brown, 9 Vet. App. 222 (1996).  

Alternatively, special monthly compensation is payable for 
being permanently housebound by reason of a service-connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  38 U.S.C.A. § 1114(s).  Special monthly 
compensation at the housebound rate is also payable for a 
single service-connected disability rated as totally 
disabling, with additional service-connected disability 
independently rated at 60 percent, separate and distinct from 
the totally disabling service-connected disability and 
involving different anatomical segments or bodily systems.  
Id.

As noted earlier, the veteran's service-connected 
disabilities were chronic lumbar strain with arthritis and 
secondary bilateral sciatica, which had been rated 60 percent 
disabling since September 1987 and seborrheic dermatitis of 
the face, scalp, and chest, which had been rated 30 percent 
disabling since June 1986.  Evidence of record at the time of 
the veteran's death included multiple hospital summaries and 
outpatient records.  These records show the veteran presented 
with continuing complaints of low back pain and stiffness and 
in addition had multiple non-service connected disabilities 
including coronary artery disease status post coronary artery 
bypass grafting followed by his fatal cancer.  

There is no direct evidence that the veteran was in need of 
aid and attendance or was housebound because of his service-
connected disabilities, but the record shows that at his 
November 1989 VA examination, the physician noted lumbosacral 
pain and paravertebral muscle spasm along with severe 
restriction of range of motion of the back in all directions.  
In addition, during hospitalization for low back pain in 
March 1990, physical therapy was prescribed, and the 
therapist said the veteran was able to transfer with 
supervision on safety procedures.  The therapist said the 
veteran's gait was show, rigid, and unsteady, and the veteran 
was unable to complete full active hip flexion due to pain in 
the lumbosacral area.  The veteran was discharged with a 
wheelchair.  

Although the veteran was not provided an examination 
pertaining to his claim for the need for aid and attendance, 
the physical restrictions noted in the medical records are 
consistent with the reports made by the veteran and the 
appellant prior to the veteran's death in that they reported 
that the veteran was unable to bathe and dress without 
assistance of another person.  Resolving all reasonable doubt 
in favor of the appellant, the Board finds that it is at 
least as likely as not that, by reason of his chronic lumbar 
strain with arthritis and secondary bilateral sciatica, the 
veteran was in need of aid and attendance of another person 
to perform the activities of daily living.  The Board 
therefore concludes that the criteria for special monthly 
compensation based on the need for regular aid and attendance 
for accrued benefits purposes are met.  As special monthly 
compensation based on the need for aid and attendance is the 
greater benefit, the accrued benefits claim of entitlement to 
special monthly compensation at the housebound rate is moot.  




ORDER

Service connection for the cause of the veteran's death on a 
basis other than due to exposure to ionizing radiation is 
denied.  

Special monthly compensation based on the veteran's need for 
regular aid and attendance is granted for accrued benefits 
purposes.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


